Citation Nr: 1614491	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  10-25 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to an evaluation in excess of 10 percent for right knee synovitis and patella chondromalacia.

4.  Entitlement to compensation under 38 U.S.C. § 1151 for an acquired psychiatric disorder, to include depression.

5.  Entitlement to compensation under 38 U.S.C. § 1151 for erectile dysfunction, status post prostate cancer.

6.  Entitlement to compensation under 38 U.S.C. § 1151 for irritable bowel syndrome (IBS).

7.  Entitlement to compensation under 38 U.S.C. § 1151 for a bilateral hip condition.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Boston, Massachusetts Regional Office (RO) of the Department of Veterans' Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2015, the Veteran testified before the undersigned at a Board hearing at the RO (Travel Board Hearing).  Unfortunately, due to an audio malfunction, a written transcript of that hearing is unavailable.  The Veteran was informed of the malfunction in January 2016 and given an opportunity to appear at a new hearing, in accordance with 38 C.F.R. § 20.717 (2015).  In February 2016, the Veteran notified VA that he wished to appear at another Travel Board Hearing before a VLJ at his local regional office.  Accordingly, because the record does not reflect that the Veteran has withdrawn his request for a local hearing, a remand is warranted to schedule the hearing before a VLJ and to notify the Veteran of the date, time and location of the hearing.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Travel Board hearing before a VLJ at his local RO.  He must be provided proper notice of the hearing date, time, and location.  Copies of all notification must be associated with the claims file.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case must be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

